Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned Chief Financial Officer, Senior Vice President, Finance and Operationsof Progenics Pharmaceuticals, Inc. (the “Company”) does hereby certify as follows: This annual report on Form10-K of the Company for the period ended December 31, 2011 and filed with the Securities and Exchange Commission on the date hereof (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert A. McKinney Date: March 14, 2012 Robert A. McKinney Chief Financial Officer, Senior Vice President, Finance & Operations (Principal Financial Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Progenics Pharmaceuticals, Inc. and will be retained by Progenics Pharmaceuticals, Inc. and furnished to the Securities and Exchange Commission or its staff upon request
